Citation Nr: 0112391	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  95-10 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

This case was previously before the Board and remanded for 
additional development in December 1996 and February 2000.  
The case is again before the Board for final appellate 
review.  The Board is obligated by law to ensure that the RO 
complies with its directives.  Stegall v. West, 
11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA.  

2.  The veteran stated that he had no additional information 
to provide, that he would not appear for another VA medical 
examination, and that he desired a decision based upon the 
evidence of record.  

3.  All relevant evidence necessary for an equitable 
disposition has been obtained and the available medical 
evidence is sufficient for an adequate determination of the 
matter on appeal.

4.  No competent evidence demonstrating that the veteran's 
present skin disorder had its onset during service or is 
otherwise related to active service has been submitted.


CONCLUSION OF LAW

The veteran's skin disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The revised duty to assist requires VA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, to make reasonable efforts 
to obtain relevant records adequately identified and 
authorized by the claimant, to notify the claimant of the 
efforts taken to obtain those records, to describe further 
action to be taken by VA, and to make continued efforts to 
obtain records from a federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  In addition, in claims for disability 
compensation VA is required to provide medical examinations 
or obtain medical opinions when necessary for an adequate 
decision.  

Based upon a comprehensive review of the evidence of record, 
the Board finds VA has made reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate his 
claim and has made reasonable efforts to obtain all records 
identified and authorized by the claimant.  The veteran's 
active duty service medical records are of record; however, 
in his October 1994 application he reported he had not been 
treated for his skin disorder during service but that he had 
been treated immediately after service at a VA medical 
facility and by a private physician.  In October 2000, in 
response to a request for medical records related to the 
veteran's service as a member of the Oregon Air National 
Guard, the RO was notified that no records were available.  

Although in his October 1994 application for VA benefits the 
veteran reported he had received treatment for a skin 
disorder immediately after service at the Vancouver Barracks 
VA Medical Center, a March 2000 search revealed no records 
earlier than October 1984.  The veteran also indicated he had 
received private medical treatment but did not respond to an 
August 1997 RO request for additional information and 
authorization for the release of private medical records.  

In addition, at a December 1998 conference with a decision 
review officer the veteran stated that he had no additional 
information to provide, that he would not appear for another 
VA medical examination, and that he desired a decision based 
upon the evidence of record.  Therefore, the Board is 
reasonably certain that all relevant evidence necessary for 
an equitable disposition of this appeal has been obtained and 
that efforts to obtain additional records would be futile.  

The Court has held that claimants must be prepared to meet 
their obligations by cooperating with the VA's efforts to 
provide an adequate medical examination and submitting all 
medical evidence in support of the claim.  See Olson v. 
Principi, 3 Vet. App. 480 (1992).  The Court has also held 
that the "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board further finds that the December 1998 and January 
2001 supplemental statements of the case adequately notified 
the veteran of the evidence necessary to substantiate his 
claim, of the efforts taken to obtain relevant records, and 
of the future action to be taken by VA.  Therefore, the Board 
finds that VA has met the notice and duty to assist 
provisions contained in the new law.  In light of the notice 
and development action provided in this case, the Board also 
finds it would not be prejudicial to the veteran to issue a 
decision at this time.  But see Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Factual Background

Service medical records show the veteran complained of 
ringworm in June 1967 and was prescribed a 7 day course of 
treatment.  In July 1967 he complained the disorder was 
spreading.  The examiner noted healing lesions and provided a 
diagnosis of tinea corporis.  An additional 7 day course of 
treatment was prescribed.  

The veteran's March 1968 separation examination included a 
normal clinical evaluation of the skin.  In his report of 
medical history the veteran denied a history of skin disease.

During an October 1984 VA Agent Orange examination the 
veteran reported, in essence, that during service in Vietnam 
he had "jungle rot" to the left forearm and upper arm.  The 
examiner noted an examination of the skin was remarkable for 
multiple 5 millimeter (mm) round, slightly pigmented macular 
lesions to the trunk and left upper arm consistent with tinea 
infection.  It was noted there was no other evidence of rash.  
No opinion as to etiology was provided.

During VA examination in January 1994 the veteran complained 
of a history of recurrent rash to the back for many years 
which was resolved by use of selenium sulfide shampoo.  The 
examiner noted evidence of macular hyperpigmented rash to the 
back, axillae, and groin consistent with tinea versicolor.  
The diagnoses included tinea versicolor infection present for 
many years.  No opinion as to etiology was provided.

In his October 1994 application for VA benefits the veteran 
requested entitlement to service connection for disabilities 
including contact dermatitis and "jungle rot."  He reported 
that he had not been treated for these disorders during 
service but that he had been seen by VA and private 
physicians shortly after discharge.  On an October 1994 VA 
Form 21-4142 the veteran noted he had been treated for 
seborrheic dermatitis in July 1985 and June 1992 by a private 
dermatologist.  

In March 1995 the RO denied entitlement to service connection 
for skin rash because the evidence of record did not 
demonstrate treatment or a diagnosis of a chronic skin 
disorder in service or within a short period of time after 
service.  

In his March 1995 notice of disagreement the veteran stated 
his skin disorder had its onset during service in Vietnam and 
had been diagnosed as seborrheic dermatitis.  In his 
substantive appeal he claimed the disorder began during 
active service and had continued since then.

In July 1995 the RO received Department of Health and Human 
Services, Social Security Administration (SSA) records.  The 
records are negative for evidence of treatment or diagnoses 
of any skin disorders.

In December 1996 the Board remanded the case to the RO for 
additional development.  The order included instructions to 
clarify whether the veteran desired a personal hearing of the 
issue on appeal, to request any medical records associated 
with the veteran's National Guard service, to request 
additional information and the necessary authorization for 
the release of private medical records, and to schedule the 
veteran for a special VA dermatology examination.

In correspondence dated in August 1997 the RO requested the 
veteran clarify whether he desired a personal hearing, to 
provide information as to his National Guard service, to 
provide additional information as to any VA medical treatment 
pertinent to the claim, and to provide additional information 
and the necessary authorization for the release of private 
medical records.

A March 1998 VA report shows the veteran failed to report for 
a scheduled VA dermatology examination.

In a December 1998 informal conference with a decision review 
officer the veteran was notified that his case had been 
remanded for additional information and that no response had 
been received from the RO's August 1997 correspondence.  The 
veteran submitted a statement withdrawing his request for a 
personal hearing, indicating that he would not report for an 
additional VA medical examination, indicating that he had no 
additional information to submit, and indicating that he 
wanted a decision based upon the evidence of record.

In a December 1998 supplemental statement of the case the 
decision review officer continued the denial of entitlement 
to service connection for a skin disorder.  It was noted, in 
essence, that the evidence of record did not demonstrate the 
onset of a chronic skin disorder during active service and 
did not establish a medical nexus between treatment the 
veteran received in service and a present disability.

In February 2000 the Board remanded the case to the RO for 
additional development.  The RO was instructed to request all 
available medical records associated with the veteran's 
National Guard service and to obtain all VA treatment records 
from 1968 to the present.  

In March 2000 the RO requested copies of all VA treatment 
records from January 1968 to March 1996.  In March 2000 the 
RO received VA medical records dated from October 1984 to 
April 1996.  Subsequently dated VA records were also added to 
the record in March 2000.

In October 2000 the RO was notified that no records 
associated with the veteran's service as a member of the 
Oregon Air National Guard were available.

Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).  Certain disorders 
associated with herbicide agent exposure in service may be 
presumed service connected.  See 38 C.F.R. §§ 3.307, 3.309 
(2000).  

Veterans diagnosed with an enumerated disease who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307 (2000).

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 61 Fed. Reg. 41442 (1996). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war VA shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.304(d) (2000).

VA's General Counsel has recently held that "the ordinary 
meaning of the phrase 'engaged in combat with the enemy,' as 
used in 38 U.S.C.A. § 1154(b), requires that a veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99.

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The Federal Circuit Court has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  The Federal Circuit Court has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2000).


Analysis

In this case, the veteran has not reported that he 'engaged 
in combat with the enemy' and service records do not indicate 
combat experience.  Therefore, the Board finds the provisions 
of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are not 
applicable.  Even assuming for the sake of argument that the 
veteran served in combat and had provided lay evidence of an 
in- service injury, the Federal Circuit has emphasized that 
38 U.S.C.A. § 1154(b) applies to whether an injury was 
incurred in service, and not to the questions of whether 
there is a current disability or a nexus to service.  
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Thus, 
the veteran must still present competent medical evidence of 
a nexus or link between a current disability and an incident 
of his military service.  Libertine v. Brown, 9 Vet. App. 
521, 524 (1996).  That element is missing in this case.

Based upon the evidence of record, the Board finds no 
competent evidence demonstrating that the veteran's present 
skin disability had its onset during active service or is 
otherwise related to active service.  Post service medical 
evidence of a skin disorder was first provided in October 
1984 over 16 years after the veteran's discharge from active 
service and medical evidence of a chronic skin disorder was 
first reported in January 1994.

The Board also notes that tinea corporis, tinea versicolor, 
contact dermatitis, and seborrheic dermatitis are not 
enumerated diseases recognized as associated with herbicide 
agent exposure.  Thus, service connection on a presumptive 
basis is not in order.  See 38 C.F.R. § 3.309.  Although 
service records show the veteran served in the Republic of 
Vietnam, no competent opinion relating a diagnosis of a 
present skin disorder with herbicide agent exposure in 
service has been provided.  See Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).

The only evidence of a chronic skin disorder in service or of 
a present skin disorder related to active service is the 
veteran's own opinion.  While he is competent to testify as 
to symptoms he experiences, he is not competent to provide a 
medical opinion because this requires specialized medical 
knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Given that this case turns on a medical 
question - whether the veteran's currently identified skin 
disorder is related to service - competent (medical) evidence 
is required.  In such situations, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  However, there is no competent opinion that 
links a skin disorder to service.  Id.   

Finally, the Board notes that service connection may also be 
warranted under the chronicity or continuity-of-
symptomatology analysis under 38 C.F.R. § 3.303(b).  
Initially, the chronicity provisions of 38 C.F.R. § 3.303(b) 
are applicable where the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumption period, and still has such 
condition.  

The provisions relative to continuity of symptomatology can 
be satisfied by (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence of postservice continuity of symptomatology; and 
(c) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the postservice 
symptomatology.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-97(1997).  McCormick v. Gober, 14 Vet 
App 39, 49-50 (2000).  
 
Savage and § 3.303(b) require only that a claimant submit 
competent evidence of a nexus between a present disability 
and postservice symptomatology.  38 C.F.R. § 3.303(b); 
Savage, supra.  Id.   In this case, there is no competent 
medical opinion submitted to satisfy this nexus provision.  
Further, there is no evidence in service that the veteran had 
a chronic disorder; this is also supported by the lack of 
competent evidence that shows such disorder until years after 
service.  Consequently, service connection is not warranted 
under the provisions of 38 C.F.R. § 3.303(b).  

The Board notes that an adequate medical examination for 
disorders with fluctuating periods of outbreak and remission 
requires discussion of the relative stage of symptomatology 
observed.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  In 
this case, however, the record shows the veteran failed, 
without excuse, to report for a scheduled VA examination in 
March 1998 and that he has indicated that he would not report 
if another examination were scheduled.  

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination in conjunction with an 
original compensation claim without good cause the 
determination shall be made based upon the evidence of 
record.  See 38 C.F.R. § 3.655 (2000).  Therefore, for the 
foregoing reasons, the Board must conclude that the veteran's 
present skin disorder was not incurred in or aggravated by 
active service.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for a skin disorder is 
denied.




		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

